In concurring with the majority in their conclusion that the decree of the circuit court should be affirmed, I prefer to base my conclusion upon the fact that the minor did not perform his services at the request of the individual whose interest in the property he desires to subject to a lien for his charges. Section 51-101, Oregon Code *Page 111 
1930, provides that a mechanic who performs labor in the construction of a building "shall have a lien upon the same for the work or labor done or transportation or material furnished at the instance of the owner". It is plainly evident that the minor did not perform his work at the instance of Paul Shearer. He performed the work while he himself held a contract for the purchase of the property. His subsequent disaffirmance of the contract did not alter the fact that the Shearers never requested him, either expressly or impliedly, to perform the work.